Case 9:19-mj-08437-DLB Document 14 Entered on FLSD Docket 06/08/2020 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 19-mj-8437-DLB


PRESIDENTIAL AFFAIRS DEPARTMENT:
SECTOR OF SCIENTIFIC CENTERS &
PRESIDENTIAL CAMEL DEPARTMENT,
DUBAI EQUINE, and DUBAI CAMEL,
                                                             FILED UNDER SEAL
               Petitioners,

vs.

UNITED STATES OF AMERICA,

               Respondent.


                               GOVERNMENT’S NOTICE OF FILING
       The United States of America, by and through the undersigned Assistant United States

Attorney, submits the following:

       1.      On May 1, 2020, this Court denied a Federal Rule of Criminal Procedure 41(g) motion for

the return of property filed by the Petitioners in the above-captioned action, Presidential Affairs

Department: Sector of Scientific Centers & Presidential Camel Department, Dubai Equine, and Dubai

Camel (the “Petitioners”).

       2.      On May 3, 2020, months after the Petitioners had initiated their action, Seth Fishman

(“Fishman”), an indicted defendant in United States v. Navarro et al., 20 Cr. 160 (MKV) (S.D.N.Y.),

filed a Motion to Intervene and to Request Reconsideration of the Order Denying Petitioners’ Motion

to Return Property (the “Motion”). Fishman included in that Motion a request for a limited unsealing

of the briefs filed in this action for the purpose of submitting them to the Honorable Valerie Caproni,

United States District Judge in the U.S. District Court for the Southern District of New York, in

connection with a sealed grand jury proceeding. See Motion at 2, 19.


                                                    9
Case 9:19-mj-08437-DLB Document 14 Entered on FLSD Docket 06/08/2020 Page 2 of 3



        3.      On June 5, 2020, this Court directed the Government to respond to the Motion on or before

June 15, 2020. The Government intends to file a substantive opposition to the Motion on or before June

15, 2020, as directed by the Court, responding to Fishman’s requests to intervene and for reconsideration

of the Court’s May 1, 2020 Order.

        4.      In the interim, the Government writes to inform the Court that it does not oppose the

immediate, limited unsealing of the briefs filed in this matter, and this Court’s May 1, 2020 Order, for the

purpose of furnishing those filings to Judge Caproni in connection with litigation currently pending in the

United States District Court for the Southern District of New York. See In Re Grand Jury Subpoena

Dated April 3, 2020, 20 Misc. No. -- (VEC) (S.D.N.Y.).




                                                   Respectfully submitted,

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY

                                                   By: /s/   Rinku Tribuiani
                                                   Assistant United States Attorney
                                                   Fla. Bar No. 0150990
                                                   500 S. Australian Ave. Suite 400
                                                   West Palm Beach, Florida 33401




                                                      9
Case 9:19-mj-08437-DLB Document 14 Entered on FLSD Docket 06/08/2020 Page 3 of 3



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 8, 2020, I electronically filed the foregoing document
  with the Clerk of the Court and provided a copy to the following individuals in the manner
  specified:


        Marissel Descalzo (Via email at mdescalzo@tachebronis.com)
        Andrew S. Feldman (Via email at afeldman@feldmanpllc.com)




                                               9
